Case 1:20-cv-21108-AMC Document 66 Entered on FLSD Docket 07/14/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-cv-21108-UU

  MARTA REYES, et al.,

         Plaintiffs,

  v.

  PEOPLE’S REPUBLIC OF CHINA, et al.,

        Defendants.
  __________________________________________/

                                               ORDER

         THIS CAUSE comes before the Court upon David Andrew Christenson’s Motion for an

  Indefinite Extension and Reconsideration (the “Motion”). D.E. 53. The Court has considered the

  Motion and the pertinent portions of the record and is otherwise fully advised on the premises.

         By order dated June 17, 2020, the Court required Mr. Christenson, a non-party in this

  matter, to show good cause in writing by June 19, 2020 as to why he should not be barred from

  filing additional documents in this case. On that date, Mr. Christenson filed the Motion, but failed

  to identify any legal basis for an extension, let alone an indefinite extension, or for the Court to

  reconsider its June 17, 2020 order. Moreover, the contents of the Motion are entirely irrelevant

  and largely repetitive of his previously stricken filings. In short, Mr. Christenson made no credible

  attempt to respond to the Court’s show-cause order.

         Since Mr. Christenson filed the Motion, he has made eight additional filings (D.E. 54, 55,

  56, 58, 60, 61, 62, 64). Pursuant to Rule 12(f), the Court may strike a submission that contains

  “any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). Mr.

  Christenson’s recent filings meet this standard and must be stricken. The Court will afford Mr.
Case 1:20-cv-21108-AMC Document 66 Entered on FLSD Docket 07/14/2020 Page 2 of 2




  Christenson one final opportunity to show good cause as to why he should not be barred from

  filing additional documents in this case. Accordingly, it is

         ORDERED AND ADJUDGED that the Motion (D.E. 53) is DENIED. It is further

         ORDERED AND ADJUDGED that Mr. Christenson’s filings after June 19, 2020 (D.E.

  54, 55, 56, 58, 60, 61, 62, 64) are hereby STRICKEN. It is further

         ORDERED AND ADJUDGED that Mr. Christenson SHALL show good cause in writing

  by Friday, July 17, 2020 as to why he should not be barred from filing additional documents in

  this case. Should Mr. Christenson fail to abide by this Order, he will be subject to an anti-filing

  injunction without further notice.

         DONE AND ORDERED in Chambers, Miami, Florida, this 14th__ day of July, 2020.



                                                __________________________________
                                                URSULA UNGARO
                                                UNITED STATES DISTRICT JUDGE
  Copies furnished:
  All counsel of record
